17‐2992(L) 
In re Picard 
                                             
                       UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                   ______________                          
                                             
                                  August Term 2018 
                                             
             (Argued: November 16, 2018 | Decided: February 25, 2019) 
                                             
                               Docket Nos. 17‐2992(L), 
17‐2995, 17‐2996, 17‐2999, 17‐3003, 17‐3004, 17‐3005, 17‐3006, 17‐3007, 17‐3008,  
17‐3009, 17‐3010, 17‐3011, 17‐3012, 17‐3013, 17‐3014, 17‐3016, 17‐3018, 17‐3019,  
17‐3020, 17‐3021, 17‐3023, 17‐3024, 17‐3025, 17‐3026, 17‐3029, 17‐3032, 17‐3033,  
17‐3034, 17‐3035, 17‐3038, 17‐3039, 17‐3040, 17‐3041, 17‐3042, 17‐3043, 17‐3044,  
17‐3047, 17‐3050, 17‐3054, 17‐3057, 17‐3058, 17‐3059, 17‐3060, 17‐3062, 17‐3064,  
17‐3065, 17‐3066, 17‐3067, 17‐3068, 17‐3069, 17‐3070, 17‐3071, 17‐3072, 17‐3073,  
17‐3074, 17‐3075, 17‐3076, 17‐3077, 17‐3078, 17‐3080, 17‐3083, 17‐3084, 17‐3086,  
17‐3087, 17‐3088, 17‐3091, 17‐3100, 17‐3101, 17‐3102, 17‐3106, 17‐3109, 17‐3112,  
17‐3113, 17‐3115, 17‐3117, 17‐3122, 17‐3126, 17‐3129, 17‐3132, 17‐3134, 17‐3136,  
                 17‐3139, 17‐3140, 17‐3141, 17‐3143, 17‐3144, 17‐3862. 
                                             
IN RE: IRVING H. PICARD, TRUSTEE FOR THE LIQUIDATION OF BERNARD 
                    L. MADOFF INVESTMENT SECURITIES LLC 
                                   ______________ 
 
Before: 
                  JACOBS, POOLER, AND WESLEY, Circuit Judges. 
                                             
       These eighty‐eight consolidated appeals come from dozens of related orders 
of  the  United  States  Bankruptcy  Court  for  the  Southern  District  of  New  York 
(Bernstein, J.). Plaintiff‐Appellant Irving H. Picard, Trustee for the Liquidation of 
Bernard L. Madoff Investment Securities LLC (“Madoff Securities”), alleges that 
Madoff  Securities  transferred  property  to  foreign  entities  that  subsequently 
transferred it to other foreign entities, including the hundreds of Appellees. The 
Trustee  contends  that  Madoff  Securities’  transfers  are  avoidable  (meaning 
“voidable”)  as  fraudulent  under  § 548(a)(1)(A)  of  the  Bankruptcy  Code.  He 
thereby seeks to recover the property from the Appellees using § 550(a)(2) of the 
Bankruptcy  Code.  These  actions  were  dismissed  on  the  grounds  that  the 
presumption  against  extraterritoriality  and  international  comity  principles  limit 
the scope of § 550(a)(2) such that the trustee of a domestic debtor cannot use it to 
recover property that the debtor transferred to a foreign entity that subsequently 
transferred it to another foreign entity. We disagree and hold that neither doctrine 
bars  recovery  in  these  actions.  Accordingly,  we  VACATE  the  judgments  of  the 
bankruptcy court and REMAND for further proceedings. 
                                   _________________ 

             ROY T. ENGLERT, JR., Robbins, Russell, Englert, Orseck, Untereiner 
                  & Sauber LLP, Washington, D.C. (David J. Sheehan, Seanna R. 
                  Brown,  Torello  H.  Calvani,  Catherine  E.  Woltering,  Baker  & 
                  Hostetler  LLP,  New  York,  NY,  for  Plaintiff‐Appellant  Irving  H. 
                  Picard;  Howard  L.  Simon,  Windels  Marx  Lane  &  Mittendorf, 
                  LLP,  New  York,  NY;  Matthew  B.  Lunn,  Young  Conaway 
                  Stargatt & Taylor, LLP, New York, NY, Special Counsel for the 
                  Trustee, on the brief), for Plaintiff‐Appellant. 

             JOSEPHINE  WANG,  General  Counsel  (Kevin  H.  Bell,  Senior 
                  Associate General Counsel for Dispute Resolution, Nathanael 
                  S.  Kelley,  Associate  General  Counsel,  on  the  brief),  Securities 
                  Investor  Protection  Corporation,  Washington,  D.C.,  for 
                  Intervenor Securities Investor Protection Corporation. 

             FRANKLIN  B.  VELIE,  Sullivan  &  Worcester  LLP,  New  York,  NY; 
                 THOMAS  J.  MOLONEY,  Cleary  Gottlieb  Steen  &  Hamilton 
                 LLP,  New  York,  NY  (Diarra  M.  Guthrie,  Samuel  P.  Hershey, 
                 Cleary  Gottlieb  Steen  &  Hamilton  LLP,  New  York,  NY; 
                 Timothy  P.  Harkness,  David  Y.  Livshiz,  Jill  K.  Serpa, 
                 Freshfields  Bruckhaus  Deringer  US  LLP,  New  York,  NY; 
                 Marshall R.  King, Gibson,  Dunn  & Crutcher LLP,  New  York, 
                 NY;  Jonathan  G.  Kortmansky,  Mitchell  C.  Stein,  Sullivan  & 
                 Worcester  LLP,  New  York,  NY,  on  the  brief),  for  Defendants‐
                                             
                                             
                                             
                                           2
       Appellees HSBC Holdings plc, et al., UBS AG, et al., First Peninsula 
       Trustees  Limited,  et  al.,  and  BA  Worldwide  Fund  Management 
       Limited. 

Eugene R. Licker, Ballard Spahr LLP, New York, NY, for Defendants‐
     Appellees  Lighthouse  Investment  Partners,  LLC,  Lighthouse 
     Supercash Fund Limited, and Lighthouse Diversified Fund Limited. 

Dean  A.  Ziehl  (Harry  D.  Hochman,  Alan  J.  Kornfeld,  on  the  brief), 
      Pachulski Stang Ziehl & Jones LLP, New York, NY, for Amicus 
      Curiae  National  Association  of  Bankruptcy  Trustees,  in  support  of 
      Plaintiff‐Appellant. 

Roger P. Sugarman, Kegler, Brown Hill + Ritter, Columbus, OH, for 
     Amici Curiae Professors of Conflict of Laws, in support of Plaintiff‐
     Appellant. 

Andrea Dobin (Henry M. Karwowski, on the brief), Trenk, DiPasquale, 
     Della Fera  &  Sodono,  P.C.,  West Orange,  NJ,  for  Amici  Curiae 
     Bankruptcy Law Professors, in support of Appeal and Reversal. 

David Molton, Brown Rudnick LLP, New York, NY, for Amicus Curiae 
     Kenneth Krys, as Liquidator and Foreign Representative of Fairfield 
     Sentry  Limited,  Fairfield  Sigma  Limited,  and  Fairfield  Lambda 
     Limited, in support of Plaintiff‐Appellant and partial reversal. 

Daniel  M.  Sullivan  (Matthew  Gurgel,  Benjamin  F.  Heidlage,  on  the 
     brief),  Holwell  Shuster  &  Goldberg  LLP,  New  York,  NY,  for 
     Amici Curiae Brian Child, Christopher Hill, Nilani Perera, Martin 
     Trott, and Andrew Willins, in support of Defendants‐Appellees. 

George T. Conway III (Emil A. Kleinhaus, Joseph C. Celentino, on the 
     brief),  Wachtell,  Lipton,  Rosen  &  Katz,  New  York,  NY,  for 
     Amicus  Curiae  Securities  Industry  and  Financial  Markets 
     Association, in support of Defendants‐Appellees. 



                                 
                                 
                                 
                               3
              Richard  A.  Kirby,  FisherBroyles,  LLP,  Washington,  D.C.  (Carole 
                    Neville,  Dentons,  New  York,  NY;  Richard  Levy,  Pryor 
                    Cashman LLP, New York, NY, on the brief), for Amici Curiae Lanx 
                    BM Investments, LLC, et al., in support of Defendants‐Appellees. 

                                   _________________ 

WESLEY, Circuit Judge: 

       These  eighty‐eight  consolidated  appeals  arise  from  the  ongoing  fallout  of 

Bernard  Madoff’s  Ponzi  scheme.  As  alleged,  Bernard  L.  Madoff  Investment 

Securities LLC (“Madoff Securities”) fraudulently transferred billions of dollars to 

foreign investors, including the feeder funds at issue here. These feeder funds, the 

initial  transferees  of  that  property,  subsequently  transferred  it  to  other  foreign 

investors, a group that includes the hundreds of Appellees. Irving H. Picard, the 

Appellant  and  Trustee  for  the  Liquidation  of  Madoff  Securities,  alleges  these 

transfers  are  fraudulent,  and  thus  avoidable  (meaning  “voidable”),  under 

§ 548(a)(1)(A)  of  the  Bankruptcy  Code.  Invoking  § 550(a)(2)  of  the  Bankruptcy 

Code, the Trustee sued the Appellees to recover the property. The question before 

us  is  whether,  where  a  trustee  seeks  to  avoid  an  initial  property  transfer  under 

§ 548(a)(1)(A),  either  the  presumption  against  extraterritoriality  or  international 

comity principles limit the reach of § 550(a)(2) such that the trustee cannot use it 


                                                
                                                
                                                
                                              4
to  recover  property  from  a  foreign  subsequent  transferee  that  received  the 

property from a foreign initial transferee. 

       Following  an  order  of  the  United  States  District  Court  for  the  Southern 

District  of  New  York  (Rakoff,  J.),1  the  United  States  Bankruptcy  Court  for  the 

Southern  District  of  New  York  (Bernstein,  J.)2  dismissed  the  Trustee’s  actions, 

holding  in  each  that  either  the  presumption  against  extraterritoriality  or 

international  comity  principles  prevent  the  Trustee  from  using  § 550(a)(2)  to 

recover this property. We disagree and hold that neither doctrine bars recovery in 

these  actions.  Accordingly,  we  vacate  the  judgments  below  and  remand  to  the 

bankruptcy court for further proceedings. 

                                     BACKGROUND 

       Bernard Madoff orchestrated the largest Ponzi scheme in history through 

Madoff Securities, his New York investment firm. He enticed investors to buy into 

alleged investment funds by promising returns that seemed, and were, too good 

to  be  true.  Rather  than  invest  the  money,  Madoff  commingled  it  in  a  checking 


1 Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC (SIPC I), 513 B.R. 222 (S.D.N.Y.), 
supplemented by 12‐MC‐115, 2014 WL 3778155 (S.D.N.Y. July 28, 2014). 
 Sec. Inv’r Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC (SIPC II), AP 08‐01789 (SMB), 2016 
2

WL 6900689 (Bankr. S.D.N.Y. Nov. 22, 2016). 
                                                
                                                
                                                
                                              5
account he held with JPMorgan Chase in New York. See, e.g., In re Bernard L. Madoff 

Inv.  Sec.  LLC.,  721  F.3d  54,  59–60  (2d  Cir.  2013).  When  investors  wanted  to 

withdraw  their  funds,  Madoff  sent  them  checks  from  this  account.  Id.  at  73.  In 

effect, Madoff paid his investors using money he received from other investors. In 

2008, his fraudulent enterprise collapsed. 

       On  December  15,  2008,  the  Securities  Investment  Protection  Corporation, 

acting  pursuant  to  the  Securities  Investor  Protection  Act  of  1978  (“SIPA”),  15 

U.S.C. §§ 78aaa et seq., petitioned the United States District Court for the Southern 

District  of  New  York  for  a  protective  order  placing  Madoff  Securities  into 

liquidation. See, e.g., In re Bernard L. Madoff Inv. Sec. LLC, 740 F.3d 81, 84 (2d Cir. 

2014). As we previously explained: 

       SIPA  establishes  procedures  for  the  expeditious  and  orderly 
       liquidation of failed broker‐dealers, and provides special protections 
       to  their  customers.  A  trustee’s  primary  duty  under  SIPA  is  to 
       liquidate the broker‐dealer and, in so doing, satisfy claims made by 
       or on behalf of the broker‐dealer’s customers for cash balances. In a 
       SIPA  liquidation,  a  fund  of  “customer  property”  is  established—
       consisting  of  cash  and  securities  held  by  the  broker‐dealer  for  the 
       account of a customer, or proceeds therefrom, 15 U.S.C. § 78lll(4)—for 
       priority distribution exclusively among customers, id. § 78fff–2(c)(1). 
       The Trustee allocates the customer property so that customers “share 
       ratably in such customer property . . . to the extent of their respective 
       net equities.” Id. § 78fff–2(c)(1)(B). 
        
                                               
                                               
                                               
                                             6
Id.  at  85  (alteration  in  original)  (citation  omitted).  The  Southern  District  court 

issued the protective order, appointed Picard as Trustee, and referred the case to 

the United States Bankruptcy Court for the Southern District of New York. Id. at 

84–85 (citing Order, SEC v. Bernard L. Madoff and Bernard L. Madoff Inv. Sec. LLC, 

08‐10791 (LLS) (S.D.N.Y. Dec. 15, 2008), ECF No. 4). 

       Some debtors, such as Madoff Securities, complicate a SIPA trustee’s task 

by  unlawfully  transferring  customer  property  prior  to  the  formation  of  a 

liquidation  estate.  To  ensure  that  these  transfers  do  not  prevent  a  trustee  from 

ratably distributing customer property, SIPA authorizes trustees to “recover any 

property  transferred  by  the  debtor  which,  except  for  such  transfer,  would  have 

been customer property if and to the extent that such transfer is voidable or void 

under the provisions of [the Bankruptcy Code].” 15 U.S.C. § 78fff–2(c)(3). 

       The Bankruptcy Code, in turn, provides various means for trustees to avoid 

a  debtor’s  transfers  and,  to  the  extent  that  a  transfer  is  avoided,  to  recover  the 

transferred property. See 11 U.S.C. §§ 541 et seq. Section 550(a)(1) allows trustees to 

recover  property  from  the  debtor’s  initial  transferee.  And  § 550(a)(2)  permits  a 

trustee to recover property from any subsequent transferee. 



                                                 
                                                 
                                                 
                                               7
      Many of Madoff Securities’ direct investors were “feeder funds.” A feeder 

fund is an entity that pools money from numerous investors and then places it into 

a  “master  fund”  on  their  behalf.  A  master  fund—what  Madoff  Securities 

advertised its funds to be—pools investments from multiple feeder funds and then 

invests the money. 

      Three foreign feeder fund networks that invested with Madoff Securities are 

relevant to many of these appeals: 

    Fairfield  Greenwich  Group  is  a  network  of  funds  operating  in  New  York 
     whose  funds  are  organized  in  the  British  Virgin  Islands  (“BVI”),  where 
     Fairfield is in liquidation. In those proceedings, the bankruptcy court found, 
     liquidators other than Picard have “brought substantially the same claims 
     [that Picard brings here] against substantially the same group of defendants 
     to recover substantially the same transfers [that Picard seeks to recover].” 
     SIPC II, 2016 WL 6900689, at *13. 
      
    The Kingate Funds is a network of funds organized in the BVI. Kingate is 
     currently in liquidation proceedings in the BVI and Bermuda. Liquidators 
     in those nations have brought substantially the same claims Picard brings 
     here “against substantially the same defendants to recover substantially the 
     same transfers” with “limited success.” Id. at *14. 
      
    The Harley International (Cayman) Limited Funds network is located in the 
     Cayman Islands, where it is currently in liquidation. Picard pursued some 
     relief in those proceedings in 2010. 




                                            
                                            
                                            
                                          8
Many of these feeder funds placed all or substantially all of their assets into Madoff 

Securities’ investment vehicles. Fairfield, for example, invested 95% of its funds 

with Madoff Securities. 

      When a feeder fund investor wants to withdraw her money, she effectively 

needs to recover it from the master fund. The investor initiates a withdrawal by 

informing  the  feeder  fund,  which  itself  makes  a  withdrawal  request  from  the 

master  fund.  The  master  fund  then  transfers  the  money  to  the  feeder  fund  (the 

initial  transfer),  which  subsequently  transfers  the  money  to  its  investor  (the 

subsequent transfer). 

      Because  Madoff  Securities  did  not  invest  the  money  it  received  from  the 

feeder funds, the invested funds accrued no actual gains, despite representations 

to  the  contrary  by  Madoff  Securities  personnel.  When  a  feeder  fund’s  investor 

initiated a withdrawal, Madoff Securities transferred commingled investor money 

from  its  JPMorgan  Chase  account  in  New  York  to  the  feeder  fund,  which 

subsequently transferred the money to its investor. 


                        Initial                          Subsequent 
  Master Fund
                       transfer                           transfer          Investor
    (Madoff                           Feeder Fund
                                                                           (Appellees)
   Securities)
                                                                                           
                                              
                                              
                                              
                                            9
       The hundreds of Appellees are foreign subsequent transferees that invested 

in  foreign  feeder  funds.  In  the  bankruptcy  court  below,  the  Trustee  sued  the 

Appellees  under  § 550(a)(2)  of  the  Bankruptcy  Code  to  recover  property  the 

Appellees allegedly received from Madoff Securities via foreign feeder funds.3 The 

Trustee contended that Madoff Securities’ initial transfers to the feeder funds were 

avoidable as fraudulent under § 548(a)(1)(A) of the Bankruptcy Code. 

       The  United  States  District  Court  for  the  Southern  District  of  New  York, 

Judge  Rakoff,  withdrew  the  reference  to  the  bankruptcy  court  to  determine 

whether  § 550(a)(2)  allows  the  Trustee  to  recover  this  property.  In  a  July  2014 

decision, the court held on two grounds that the Trustee could not proceed with 

these actions. First, it held that the presumption against extraterritoriality limits 

the scope of § 550(a)(2), such that a trustee may not use it to recover property that 

one foreign entity received from another foreign entity. Second, and alternatively, 

the court held that international comity principles limit the scope of § 550(a)(2) on 

these facts. The district court did not dismiss any of the Trustee’s complaints but 



3 The Appellees contest whether the money the feeder funds sent them came entirely from 
Madoff Securities. For the purpose of these appeals, however, the Appellees assume that 
the  Trustee  could  trace  the  money  back  to  Madoff  Securities.  We  make  the  same 
assumption. 
                                              
                                              
                                              
                                            10
instead remanded to the bankruptcy court for further proceedings consistent with 

its opinion. 

       On remand, and following further factual development, the United States 

Bankruptcy Court for the Southern District of New York, Judge Bernstein, applied 

the  district  court’s  reasoning  and  dismissed  the  Trustee’s  claims  against  the 

Appellees. 

       First, the court dismissed the claims against the Appellees that invested with 

Fairfield, Kingate, and Harley on international comity grounds. The court found 

that the United States “has no interest in regulating the relationship between [these 

funds] and their investors or the liquidation of [these funds] and the payment of 

their  investors’  claims.” SIPC  II,  2016 WL 6900689, at  *14.  It  also  found  that the 

foreign  nations  where  those  entities  are  in  liquidation  “[have]  a  greater  interest 

[than the United States] in regulating the activities that gave rise to the Trustee’s 

subsequent transfer claims, particularly the validity or invalidity of payments by 

[the funds] to [their] investors and service providers.” Id. at *16; see also id. at *14. 

       Second,  the  bankruptcy  court  dismissed  the  recovery  claims  against  the 

remaining  Appellees  under  the  presumption  against  extraterritoriality. 

Interpreting our precedent and the district court’s opinion, the bankruptcy court 
                                               
                                               
                                               
                                             11
concluded that the factors relevant to determining whether the transactions were 

extraterritorial were the locations from which the transfers were made and sent 

and the location or residence of the initial and subsequent transferee. The court 

dismissed  the  Trustee’s  claims  because  he  had  not  alleged  facts  sufficient  to 

support a domestic nexus under these criteria.4  

       The  Trustee  appealed  the  orders  dismissing  the  recovery  actions.  We 

consolidated those appeals and now resolve them under the following principles. 

                                        DISCUSSION 

       We begin by unpacking the statutory scheme relevant to these appeals.  

       “SIPA  serves  dual  purposes:  to  protect  investors,  and  to  protect  the 

securities market as a whole.” In re Bernard L. Madoff Inv. Sec. LLC, 654 F.3d 229, 

235  (2d  Cir.  2011).  To  achieve  these  purposes,  SIPA  allows  courts  to  appoint 

trustees, such as Picard, and endow them with certain authority over liquidation 

estates. This authority includes the power to “allocate customer property of the 




4  The  court  also  found  that  some  feeder  funds  had  no  connection  to  their  country  of 
organization,  were  managed  and  operated  in  the  United  States,  and  made  their 
subsequent  transfers  from  New  York.  It  denied  the  motions  to  dismiss  the  actions 
involving their subsequent transfers and granted the Trustee leave to amend so he could 
show whether those transactions were domestic. 
                                                 
                                                 
                                                 
                                               12
debtor,” 15 U.S.C. § 78fff–2(c)(1), which SIPA defines as “cash and securities . . . at 

any time received, acquired, or held by or for the account of a debtor from or for 

the  securities  accounts  of  a  customer,  and  the  proceeds  of  any  such  property 

transferred by the debtor, including property unlawfully converted,” id. § 78lll(4). 

       “Whenever  customer  property  is  not  sufficient  to  pay  in  full  the  claims 

[against  the  debtor],  the  trustee  may  recover  any  property  transferred  by  the 

debtor which, except for such transfer, would have been customer property if and 

to the extent that such transfer is voidable or void under the [Bankruptcy Code].” 

Id. § 78fff–2(c)(3). 

       The Trustee alleges Madoff Securities’ initial transfers to the feeder funds 

are  avoidable  as  fraudulent  under  § 548(a)(1)(A)  of  the  Bankruptcy  Code.  That 

section provides: 

      The trustee may avoid any transfer . . . of an interest of the debtor in 
      property, or any obligation . . . incurred by the debtor, that was made 
      or  incurred  on  or  within  2  years  before  the  date of  the  filing  of  the 
      petition,  if  the  debtor  voluntarily  or  involuntarily . . . made  such 
      transfer  or  incurred  such  obligation  with  actual  intent  to  hinder, 
      delay, or defraud any entity to which the debtor was or became, on or 
      after  the  date  that  such  transfer  was  made  or  such  obligation  was 
      incurred, indebted . . . . 
       
11 U.S.C. § 548(a)(1)(A).  


                                                
                                                
                                                
                                              13
       Only  once  a  transfer  is  avoided  may  a  trustee  recover  the  underlying 

property. Section 550(a), the recovery provision, states: 

       Except  as  otherwise  provided  in  this  section,  to  the  extent  that  a 
       transfer  is  avoided  under  section  544,  545,  547,  548,  549,  553(b),  or 
       724(a) of this title, the trustee may recover, for the benefit of the estate, 
       the property transferred, or, if the court so orders, the value of such 
       property,  from . . . (1)  the  initial  transferee  of  such  transfer  or  the 
       entity  for  whose  benefit  such  transfer  was  made;  or . . . (2)  any 
       immediate or mediate transferee of such initial transferee. 
        
Id. § 550(a).5 Relevant here is § 550(a)(2), as the Trustee seeks to recover property 

from subsequent transferees. 

       I. The Presumption Against Extraterritoriality  

       The  presumption  against  extraterritoriality  is  a  canon  of  statutory 

construction.  RJR  Nabisco,  Inc.  v.  European  Cmty.,  136  S.  Ct.  2090,  2100  (2016).  It 

provides  that,  “[a]bsent  clearly  expressed  congressional  intent  to  the  contrary, 

federal laws will be construed to have only domestic application.” Id. This canon 

helps “avoid the international discord that can result when U.S. law is applied to 

conduct  in  foreign  countries.”  Id.  It  also  reflects  the  “commonsense  notion  that 




5  Section  550(b)  limits  a  trustee’s  ability  to  recover  under  § 550(a)(2)  from  certain 
subsequent transferees who received property in good faith. 
                                                 
                                                 
                                                 
                                               14
Congress generally legislates with domestic concerns in mind.” Id. (quoting Smith 

v. United States, 507 U.S. 197, 204 n.5 (1993)). 

       An action may proceed if either the statute indicates its extraterritorial reach 

or the case involves a domestic application of the statute. The courts below found 

that neither criterion was satisfied and accordingly dismissed these actions.6 

       Because the reach and applicability of a statute are questions of statutory 

interpretation, we review a lower court’s application of the presumption against 

extraterritoriality de novo. See, e.g., Roach v. Morse, 440 F.3d 53, 56 (2d Cir. 2006). 

                          The  Focus  of  § 550(a)  in  These  Actions  Is  on  the 
                          Debtor’s  Fraudulent  Transfer  of  Property  to  the 
                          Initial Transferee. 
 
       The  Supreme  Court  teaches  that  we  must  look  to  a  statute’s  “focus”  to 

determine whether a case involves a domestic application of that statute. 

       If the conduct relevant to the statute’s focus occurred in the United 
       States, then the case involves a permissible domestic application even 
       if other conduct occurred abroad; but if the conduct relevant to the 

6 Although the Supreme Court has referred to this extraterritoriality analysis as a “two‐
step  framework,”  these  “steps”  need  not  be  sequential.  See  id.  at  2101  &  n.5.  Courts 
generally begin by asking whether the statute indicates its extraterritorial reach, but they 
are  free  “in  appropriate  cases”  to  begin  by  asking  whether  the  case  involves  an 
extraterritorial application of the statute. Id. at 2101 n.5. This is an appropriate case for 
beginning  with  the  latter  question  because  we  hold  that  the  transactions  here  were 
domestic, and the extraterritorial reach of a statute is of no moment when a case is truly 
a domestic matter. 
                                                
                                                
                                                
                                              15
      focus  occurred  in  a  foreign  country,  then  the  case  involves  an 
      impermissible  extraterritorial  application  regardless  of  any  other 
      conduct that occurred in U.S. territory. 
       
RJR  Nabisco,  136  S.  Ct.  at  2101. The  Supreme  Court  recently  explained  how  to 

identify a statute’s focus in WesternGeco LLC v. ION Geophysical Corp., 138 S. Ct. 

2129 (2018). 

       WesternGeco involved § 271(f) of the Patent Act, which prohibits the export 

of component parts of a patented product for assembly abroad. Id. at 2135 (citing 

35 U.S.C. § 271(f)(2)). Plaintiffs alleging infringement under § 271(f)(2) can recover 

damages under 35 U.S.C. § 284. Id. The Federal Circuit held that § 271(f) does not 

allow plaintiffs to recover for lost foreign sales and vacated a jury award premised 

on such damages. Id. (citing WesternGeco LLC v. ION Geophysical Corp., 791 F.3d 

1340, 1343 (Fed. Cir. 2015)). Reversing, the Supreme Court explained that “[t]he 

focus of a statute is ‘the object of its solicitude,’ which can include the conduct it 

‘seeks  to  regulate,’  as  well  as  the  parties  and  interests  it  ‘seeks  to  protect’  or 

vindicate.” Id. at 2137 (brackets omitted) (quoting Morrison v. Nat’l Austl. Bank Ltd., 

561  U.S.  247,  267  (2010)).  “When  determining  the  focus  of  a  statute,  we  do  not 

analyze the provision at issue in a vacuum.” Id. (citing Morrison, 561 U.S. at 267–

69). Instead: 
                                                
                                                
                                                
                                              16
       If  the  statutory  provision  at  issue  works  in  tandem  with  other 
       provisions, it must be assessed in concert with those other provisions. 
       Otherwise, it would be impossible to accurately determine whether 
       the application of the statute in the case is a “domestic application.” 
       And  determining  how  the  statute  has  actually  been  applied  is  the 
       whole point of the focus test. 
 
Id. (citation omitted) (citing RJR Nabisco, 136 S. Ct. at 2101). 

       Applying  this  principle,  the  Court  identified  the  “overriding  purpose”  of 

the damages provision, § 284, as a remedy for infringement, because it asks how 

much  a  plaintiff  is  due  because  of  infringement.  See  id.  (quoting  General  Motors 

Corp. v. Detox Corp., 461 U.S. 648, 655 (1983)). But because there is more than one 

way  to  infringe,  the  focus  of  § 284  depends  on  “the  type  of  infringement  that 

occurred.” See id. In WesternGeco, that meant turning to § 271(f)(2), which the Court 

found  focuses  on  domestic  conduct  because  it  regulates  “the  domestic  act  of 

‘suppl[ying]  in  or  from  the  United  States.’”  Id.  at  2137–38  (brackets  in  original) 

(quoting 35 U.S.C. § 271(f)(2)). 

       Thus,  the  Court  held  that  “the  focus  of  § 284,  in  a  case  involving 

infringement  under  § 271(f)(2),  is  on  the  act  of  exporting  components  from  the 

United  States,”  which  is  “domestic  infringement.”  Id.  at  2138.  It  rejected  an 

argument  that  the  statute  focuses  on  damages,  even  though  it  authorizes  them, 


                                               
                                               
                                               
                                             17
because  “what  a  statute  authorizes  is  not  necessarily  its  focus.”  Id.  Instead,  the 

Court found that damages are “merely the means by which the statute achieves its 

end of remedying infringements.” Id. 

       WesternGeco helps resolve two issues relevant to these cases: (1) whether we 

should  look  to  the  pertinent  avoidance  provision  (here,  § 548(a)(1)(A))  in 

determining the focus of § 550(a), and (2) the focus of § 550(a) in these actions. 

                     1. We  Must  Look  to  § 548(a)(1)(A)  to  Determine  the 
                        Focus  of  § 550(a)  in  These  Cases  Because  the 
                        Provisions Work “In Tandem.” 
        
       No one disputes that, in an action where a trustee seeks to recover property 

under § 550(a), we must at a minimum look to that section. The dispute is whether 

we  must  additionally  look  to  the  avoidance  provision  that  enables  a  trustee’s 

recovery. Section 550(a) applies only “to the extent that a transfer is avoided under 

section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title.” 11 U.S.C. § 550(a). In 

other words, a trustee cannot use § 550(a) to recover property unless the trustee 

has first avoided a transfer under one of these provisions. 

       Like  the  infringement  and  damages  provisions  of  the  Patent  Act,  the 

Bankruptcy  Code’s  avoidance  and  recovery  provisions  work  “in  tandem.”  See 

WesternGeco,  138  S.  Ct.  at  2137.  In  any  given  case,  “it  would  be  impossible  to 
                                               
                                               
                                               
                                             18
accurately determine” the focus of § 550(a) without asking why a trustee can use 

it—i.e., the purpose of the avoidance provision that enables the recovery action. 

See id. (“[D]etermining how the statute has actually been applied is the whole point 

of  the  focus  test.”).  Just  as  the  focus  of  § 284  of  the  Patent  Act  depends  on  the 

infringement  provision  that  enables  a  plaintiff  to  seek  damages,  the  focus  of 

§ 550(a) of the Bankruptcy Code depends on the avoidance provision that enables 

a trustee to recover property.  

       Thus, to determine § 550(a)’s focus in a given action, a court must also look 

to the relevant avoidance provision. 

                      2. When  Working  In  Tandem  with  § 548(a)(1)(A), 
                         § 550(a) Regulates a Debtor’s Fraudulent Transfer of 
                         Property, and It Therefore Focuses on the Debtor’s 
                         Initial Transfer. 
 
       The focus of a statute is the conduct it seeks to regulate, as well as the parties 

whose  interests  it  seeks  to  protect.  See  id.  The  district  court  found  that  § 550(a) 

focuses on “the property transferred” and “the fact of its transfer.” SIPC I, 513 B.R. 

at  227.  On  this  theory,  it  concluded  that  a  recovery  action  under  § 550(a)(2) 

regulates the subsequent transfer of property: that from the initial transferee to the 

subsequent transferee. 


                                                 
                                                 
                                                 
                                               19
       But the harm to the estate as a result of its unlawful depletion began with 

the  initial  transfer.  Section  548(a)(1)(A)  allows  a  trustee  to  “avoid  any 

transfer . . . of an interest of the debtor in property” that the debtor “made . . . with 

actual intent to hinder, delay, or defraud any entity to which the debtor was or 

became, on or after the date that such transfer was made or such obligation was 

incurred,  indebted.”  11  U.S.C.  § 548(a)(1)(A).  A  general  purpose  of  “the 

Bankruptcy  Code’s  avoidance  provisions,  including  11  U.S.C.  §  548,  [is] 

protect[ing]  a  debtor’s  estate  from  depletion  to  the  prejudice  of  the  unsecured 

creditor.”  In  re  Harris,  464  F.3d  263,  273  (2d  Cir.  2006)  (Sotomayor,  J.)  (agreeing 

with In re French, 440 F.3d 145, 150 (4th Cir. 2006)). Thus, § 548(a)(1)(A)’s purpose 

is plain: it allows a trustee, for the protection of an estate and its creditors, to avoid 

a  debtor’s  fraudulent,  hindersome,  or  delay‐causing  property  transfer  that 

depletes the estate. See In re French, 440 F.3d at 150 (“[Section] 548 focuses not on 

the property itself, but on the fraud of transferring it.”). 

       Section 550(a) works in tandem with § 548(a)(1)(A) by enabling a trustee to 

recover  fraudulently  transferred  property.  Recovery  is  the  business  end  of 

avoidance. In that sense, § 550(a) “is a utility provision, helping execute the policy 

of § 548[(a)(1)(A)]” by “tracing the fraudulent transfer to its ultimate resting place 
                                                
                                                
                                                
                                              20
(the  initial  or  subsequent  transferee).”  Edward  R.  Morrison,  Extraterritorial 

Avoidance Actions: Lessons from Madoff, 9 Brook. J. Corp. Fin. & Com. L. 268, 273 

(2014); see also In re Ampal‐Am. Israel Corp., 562 B.R. 601, 613 (Bankr. S.D.N.Y. 2017) 

(Bernstein, J.) (finding that when using § 550(a), “the trustee is essentially tracing 

property into the hands of the recipient—no different than a trustee under non‐

bankruptcy law”). 

       We hold that, in recovery actions where a trustee alleges a debtor’s transfers 

are avoidable as fraudulent under § 548(a)(1)(A), § 550(a) regulates the fraudulent 

transfer  of  property  depleting  the  estate.7  While  § 550(a)  authorizes  recovery, 

“what a statute authorizes is not necessarily its focus.” WesternGeco, 138 S. Ct. at 

2138. When § 550(a) operates in tandem with § 548(a)(1)(A), recovery of property 




7 Section 548(a)(1)(A) allows a trustee to avoid a transfer on three grounds: that the debtor 
had “actual intent to [1] hinder, [2] delay, or [3] defraud any entity to which the debtor 
was or became . . . indebted.” While this opinion concerns the third ground, we would 
apply the same logic in a case where a trustee sought to avoid transfers on the theory that 
the debtor sought to “hinder” or “delay” an entity. For example, if a trustee alleged that 
a debtor made a transfer intended to delay an entity, the focus of § 550(a) in that action 
would be on the delay‐causing transfer of property that depletes the estate. 
Section 550(a)  may  serve  different  purposes  depending  on  which  of  the  Bankruptcy 
Code’s  avoidance  provisions  enables  recovery.  We  express  no  opinion  on  the  focus  of 
§ 550(a) in actions involving any avoidance provision other than § 548(a)(1)(A). 
                                                
                                                
                                                
                                              21
is  “merely  the  means  by  which  the  statute  achieves  its  end  of”  regulating  and 

remedying the fraudulent transfer of property. See id. 

       Thus, in actions involving both provisions, § 550(a) regulates the debtor’s 

initial  transfer.  While  the  subsequent  transfer  may  indirectly  harm  creditors  by 

making property more difficult to recover, it is the initial transfer that fraudulently 

depletes the estate. Only the initial transfer involves fraudulent conduct, or any 

conduct, by the debtor. 

       The language of § 548(a)(1)(A) reflects this focus. It allows a trustee to avoid 

certain  transfers  “the  debtor  voluntarily  or  involuntarily . . . made.”  11  U.S.C. 

§ 548(a)(1)(A) (emphasis added). This can mean only the initial transfer, because 

the  debtor  has  not  made  the  subsequent  transfer.  Consequently,  when  a  trustee 

seeks  to  recover  subsequently  transferred  property  under  § 550(a),  the  only 

transfer that must be avoided is the debtor’s initial transfer. See Sec. Inv’r Prot. Corp. 

v. Bernard L. Madoff Inv. Sec. LLC, 480 B.R. 501, 524 (Bankr. S.D.N.Y. 2012) (“[A]s a 

court’s  recovery  power  is  generally  coextensive  with  its  avoidance  power,  it  is 

logical  that  the  relevant  transfer  for  purposes  of  the  presumption  against 

extraterritoriality  is  only  the  transfer  that  is  to  be  avoided,  namely  the  initial 



                                               
                                               
                                               
                                             22
transfer.”  (quotation  marks  omitted));  see  also  Sec.  Inv’r  Prot.  Corp.  v.  Bernard  L. 

Madoff Inv. Sec. LLC, 501 B.R. 26, 30 (S.D.N.Y. 2013).  

          Two Supreme Court decisions reinforce this conclusion. In WesternGeco, the 

Court  found  that  “the  focus  of  § 284,  in  a  case  involving  infringement  under 

§ 271(f)(2), is on the act of exporting components from the United States.” 138 S. 

Ct.  at  2138.  Here,  the  focus  of  § 550(a),  in  a  case  involving  fraudulent  transfers 

avoidable under § 548(a)(1)(A), is on the debtor’s act of transferring property from 

the  United  States.  In  Morrison,  the  Court  held  that  § 10(b)  of  the  Securities 

Exchange  Act  of  1934  regulates  “deceptive  conduct  in  connection  with  the 

purchase  or  sale  of  [certain]  securit[ies],”  meaning  the  statute  focuses  on 

“purchase‐and‐sale transactions.” 561 U.S. at 266–67 (quotation marks omitted). 

By  analogy,  § 550(a)  regulates  a  debtor’s  unlawful  conduct—its  fraudulent 

transfer of property. The statute thus focuses on that initial transfer, rather than 

the subsequent transfer made by the feeder fund. 

          The  lower  courts  held,  and  the  Appellees  now  argue,  that  the  relevant 

Bankruptcy  Code  provisions  regulate  the  subsequent  transfer  of  property.  Their 

readings  erroneously  overlook  how  § 548(a)(1)(A)  shapes  the  focus  of  § 550(a) 

here.  
                                                
                                                
                                                
                                              23
       The  district  court,  for  example,  correctly  recognized  that  the 

extraterritoriality analysis must consider “the regulatory focus of the Bankruptcy 

Code’s avoidance and recovery provisions.” SIPC I, 513 B.R. at 227 (emphasis added). 

And while we agree with the court’s finding that § 548(a)(1)(A) “focuses on the 

nature  of  the  transaction  in  which  property  is  transferred,”  id.,  we  reject  its 

conclusion that the appropriate “transaction” to determine the extraterritoriality 

question is the subsequent transfer. The only transfer § 548(a)(1)(A) is concerned 

with is the initial transfer, as this is the only transfer “the debtor . . . made.” See 11 

U.S.C. § 548(a)(1)(A). 

       The Appellees would have us ignore § 548(a)(1)(A) entirely and look only 

to § 550(a)(2). For the reasons stated above, we refuse to “analyze the provision at 

issue in a vacuum.” See WesternGeco, 138 S. Ct. at 2137.8 




8 The Trustee contends that certain provisions of SIPA provide additional reasons for us 
to find that § 550(a) focuses on domestic conduct in these actions. Because we reach that 
holding without looking to SIPA, we express no opinion on whether SIPA is relevant to 
the focus of the Bankruptcy Code’s avoidance and recovery provisions in cases where 
SIPA trustees seek to use them. 
                                              
                                              
                                              
                                            24
                        These Actions Involve Domestic Applications of the 
                        Bankruptcy  Code  Because  § 550(a)  Focuses  on 
                        Regulating Domestic Conduct. 
 
       Recognizing  that,  in  these  actions,  § 550(a)  focuses  on  the  debtor’s  initial 

transfer  of  property,  we  must  decide  whether  Madoff  Securities’  transfers  took 

place  in  the  United  States  such  that  regulating  them  involves  a  domestic 

application  of  that  statute.  The  lower  courts,  assuming  the  relevant  transaction 

was the subsequent transfer, weighed the location of the account from which and 

to which the subsequent transfer was made, and the location or residence of the 

subsequent  transferor  and  transferee.  See  SIPC  II,  2016  WL  6900689,  at  *25.  We 

decline to adopt this balancing test. 

       We  hold  that  a  domestic  debtor’s  allegedly  fraudulent,  hindersome,  or 

delay‐causing transfer of property from the United States is domestic activity for 

the  purposes  of  §§ 548(a)(1)(A)  and  550(a).9  The  presumption  against 

extraterritoriality therefore does not prohibit that debtor’s trustee from recovering 




9 We recognize that our holding cites two nexuses to the United States: (1) the debtor is a 
domestic entity, and (2) the alleged fraud occurred when the debtor transferred property 
from U.S. bank accounts. We express no opinion on whether either factor standing alone 
would support a finding that a transfer was domestic. 
                                               
                                               
                                               
                                             25
such  property  using  § 550(a),  regardless  of  where  any  initial  or  subsequent 

transferee is located. 

       Our  rule  follows  the  Supreme  Court’s  instruction  that  we  look  to  “the 

conduct relevant to the statute’s focus.” See, e.g., RJR Nabisco, 136 S. Ct. at 2101. The 

relevant conduct in these actions is the debtor’s fraudulent transfer of property, not 

the  transferee’s  receipt  of  property.  When  a  domestic  debtor  commits  fraud  by 

transferring property from a U.S. bank account, the conduct that § 550(a) regulates 

takes place in the United States. 

       That  resolves  these  cases.  Madoff  Securities  is  a  domestic  entity,  and  the 

Trustee alleges it fraudulently transferred property to the feeder funds from a U.S. 

bank  account.  These  transfers  are  domestic  activity.  Because  § 550(a)  therefore 

regulates  domestic  conduct,  these  cases  involve  domestic  applications  of  the 

statute. 

       Factoring  the  transferee’s  receipt  of  property  into  our  analysis  would  not 

only misread the Bankruptcy Code’s avoidance and recovery provisions, but also 

open a loophole. One can imagine a fraudster who, anticipating his downfall, gives 

his  entity’s  property  to  friends  and  family  members  before  a  court  freezes  its 

assets.  The  Bankruptcy  Code’s  avoidance  and  recovery  provisions  ordinarily 
                                              
                                              
                                              
                                            26
allow a trustee to claw back this property. But what would happen if the fraudster 

transferred  the  property  to  a  foreign  entity  that  then  transferred  it  to  another 

foreign entity? Under the Appellees’ theory of § 550(a), that transfer would make 

the property recovery‐proof, even if the subsequent foreign transferee then sent 

the  property  to  someone  located  in  the  United  States.  The  presumption  against 

extraterritoriality is not “a limit upon Congress’s power to legislate,” but a canon 

of  construction  meant  to  guide  our  understanding  of  a  statute’s  meaning.  See 

Morrison, 561 U.S. at 255. We cannot imagine how it should guide us to read the 

Bankruptcy Code’s creditor‐protection provisions in this self‐defeating way. 

                                            * * * 

       The lower courts erred by dismissing these actions under the presumption 

against  extraterritoriality.  Because  we  find  that  these  cases  involve  a  domestic 

application of § 550(a), we express no opinion on whether § 550(a) clearly indicates 

its extraterritorial application.  

       II. International Comity 

       The second issue is whether the district court erroneously dismissed these 

actions on international comity grounds. We apply international comity principles 

in two ways: “[first,] as a canon of construction, [comity] might shorten the reach 
                                               
                                               
                                               
                                             27
of  a  statute;  [and]  second,  [comity]  may  be  viewed  as  a  discretionary  act  of 

deference by a national court to decline to exercise jurisdiction in a case properly 

adjudicated in a foreign state, the so‐called comity among courts.” In re Maxwell 

Commc’n Corp. plc by Homan, 93 F.3d 1036, 1047 (2d Cir. 1996). The first application 

is “prescriptive comity” and asks a question of statutory interpretation: should a 

court  presume  that  Congress,  out  of  respect  for  foreign  sovereigns,  limited  the 

application  of  domestic  law  on  a  given  set  of  facts?  See  Hartford  Fire  Ins.  Co.  v. 

California, 509 U.S. 764, 817 (1993) (Scalia, J., dissenting). The second application is 

“adjudicative comity.” It asks whether, where a statute might otherwise apply, a 

court  should  nonetheless  abstain  from  exercising  jurisdiction  in  deference  to  a 

foreign nation’s courts that might be a more appropriate forum for adjudicating 

the matter. See id.; see also Royal & Sun All. Ins. Co. of Canada v. Century Int’l Arms, 

Inc., 466 F.3d 88, 93 (2d Cir. 2006). 

       We  have  previously  declined  to  decide  whether  prescriptive  and 

adjudicative  comity  are  “distinct  doctrines.”  See  In  re  Maxwell,  93  F.3d  at  1047. 

Although  prescriptive  and  adjudicative  comity  sometimes  demand  similar 




                                                 
                                                 
                                                 
                                               28
analysis,10 each asks a different question and is rooted in a different legal theory. 

We therefore treat them as distinct doctrines, albeit related ones.11 

        This  distinction  reveals  the  appropriate  standard  of  review  for  a  lower 

court’s  order  dismissing  a  case  on  international  comity  grounds.  Prescriptive 

comity poses a question of statutory interpretation. We review those questions de 

novo.12 See, e.g., Roach, 440 F.3d at 56. Adjudicative comity abstention, on the other 



   In  particular,  the  existence  of  parallel  proceedings  can  factor  into  both  doctrines. 
10

Compare  In  re  Maxwell,  93  F.3d  at  1048,  1052  (holding,  in  the  context  of  applying  a 
prescriptive comity choice‐of‐law test, that the existence of parallel foreign proceedings 
can factor into a foreign state’s interest in applying its law to a dispute), with Royal & Sun, 
466  F.3d  at  92  (explaining,  as  a  principle  of  adjudicative  comity,  that  the  existence  of 
parallel foreign proceedings is sometimes a factor weighing in favor of abstention). Thus, 
while  this  opinion  focuses  on  prescriptive  comity,  we  occasionally  look  to  our 
adjudicative comity precedent in assessing the weight of any foreign state’s interest in 
applying its law. 
11 Numerous courts and scholars have done the same. See, e.g., Hartford Fire Ins. Co., 509 
U.S. at 817, 820 (Scalia, J., dissenting)); Mujica v. AirScan Inc., 771 F.3d 580, 598 (9th Cir. 
2014) (“There are essentially two distinct doctrines [that] are often conflated under the 
heading  international  comity.”  (quotation  marks  omitted)  (quoting  In  re  S.  African 
Apartheid Litig., 617 F. Supp. 2d 228, 283 (S.D.N.Y. 2009)); Maggie Gardner, Retiring Forum 
Non  Conveniens,  92  N.Y.U.  L.  Rev.  390,  392  (2017);  see  also  Royal  &  Sun,  466  F.3d  at  92 
(describing  these  doctrines  as  different)  (citing  Joseph  Story,  Commentaries  on  the 
Conflict of Laws § 38 (1834)); JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 
412 F.3d 418, 424 (2d Cir. 2005) (“International comity, as it relates to this case, involves 
not the choice of law but rather the discretion of a national court to decline to exercise 
jurisdiction over a case before it when that case is pending in a foreign court with proper 
jurisdiction.”). 
  The question of whether we review prescriptive comity dismissals de novo or for abuse 
12

of discretion arose in In re Maxwell, 93 F.3d at 1051. Although this Court hinted that de 
                                              
                                              
                                              
                                            29
hand, concerns a matter of judicial discretion. We thus review adjudicative comity 

dismissals for abuse of discretion. See, e.g., Royal & Sun, 466 F.3d at 92. “However, 

because we are reviewing a court’s decision to abstain from exercising jurisdiction, 

our  review  is  ‘more  rigorous’  than  that  which  is  generally  employed  under  the 

abuse‐of‐discretion standard.” Id. (quoting Hachamovitch v. DeBuono, 159 F.3d 687, 

693 (2d Cir. 1998)). Thus, “[i]n review of decisions to abstain, there is little practical 

distinction  between  review  for  abuse  of  discretion  and  review  de  novo.”  Id. 

(quoting Altos Hornos, 412 F.3d at 422–23).13 



novo review should apply, we declined to decide the issue because the parties did not 
dispute the appropriate standard of review. See id. (noting that “[b]ecause the doctrine in 
theory is relevant to construing a statute’s reach, one might expect that [we should apply] 
de  novo  review”).  The  Appellees  dispute  the  appropriate  standard  here,  but  their 
advocacy for abuse‐of‐discretion review relies on inapposite adjudicative comity cases. 
See Appellee Br. 27 (citing, e.g., In re Vitamin C Antitrust Litig., 837 F.3d 175, 182 (2d Cir. 
2016)  (“We  hold  that  the  district  court  abused  its  discretion  by  not  abstaining,  on 
international comity grounds . . . .”), vacated on other grounds by Animal Sci. Prods., Inc. v. 
Hebei  Welcome  Pharm.  Co.  Ltd.,  138  S.  Ct.  1865  (2018);  Altos  Hornos,  412  F.3d  at  422 
(“Declining to decide a question of law on the basis of international comity is a form of 
abstention, and we review a district court’s decision to abstain on international comity 
grounds for abuse of discretion.”)). 
13 The Appellees argue that the higher standard of review announced in Royal & Sun does 
not  bind  us,  either  because  that  case  relied  on  a  decision  applying  its  rule  to  Burford 
abstention or because Royal & Sun “has been superseded” by later cases. Appellee Br. 28–
29; see also Burford v. Sun Oil Co., 319 U.S. 315 (1943). Both points are wrong. Royal & Sun 
itself was not a Burford case; it involved adjudicative comity abstention. See 466 F.3d at 
92. And the argument that our subsequent cases not using Royal & Sun’s “more rigorous” 
language silently “superseded” that case is a nonstarter. See, e.g., Veltri v. Bldg. Serv. 32B‐
                                                    
                                                    
                                                    
                                                  30
       The lower courts held that comity principles require “choice‐of‐law analysis 

to determine whether the application of U.S. law would be reasonable under the 

circumstances,  comparing  the  interests  of  the  United  States  and  the  relevant 

foreign state.” SIPC I, 513 B.R. at 231 (citing In re Maxwell, 93 F.3d at 1047–48). This 

is a question of prescriptive comity because it asks whether domestic law applies, 

rather  than  whether  our  courts  should  abstain  from  exercising  jurisdiction.  The 

bankruptcy court and both parties agree with this framing. We therefore analyze 

the lower courts’ decisions through the lens of prescriptive comity.14 

                                                 * * * 

       At the threshold, “[i]nternational comity comes into play only when there is 

a  true  conflict  between  American  law  and  that  of  a  foreign  jurisdiction.”  In  re 

Maxwell, 93 F.3d at 1049. A true conflict exists if “compliance with the regulatory 




J Pension Fund, 393 F.3d 318, 327 (2d Cir. 2004) (“One panel of this Court cannot overrule 
a prior decision of another panel, unless there has been an intervening Supreme Court 
decision that casts doubt on our controlling precedent.” (citation, brackets, and quotation 
marks omitted)). 
14  In  a  footnote,  the  Appellees  separately  argue  that  we  should  decline  to  exercise 
jurisdiction  on  adjudicative  comity  grounds.  See  Appellee  Br.  68  n.33.  “We  do  not 
consider an argument mentioned only in a footnote to be adequately raised or preserved 
for  appellate  review.”  United  States  v.  Restrepo,  986  F.2d  1462,  1463  (2d  Cir.  1993)  (per 
curiam).  
                                                    
                                                    
                                                    
                                                  31
laws of both countries would be impossible.” Id. at 1050 (citing Hartford Fire, 509 

U.S. at 799). In re Maxwell held that “a conflict between two avoidance rules exists 

if it is impossible to distribute the debtor’s assets in a manner consistent with both 

rules.” Id.15 

           The  record  is  unclear  about  whether  issues  litigated  in  the  feeder  funds’ 

liquidation  proceedings  abroad  would  yield  outcomes  irreconcilable  with  the 

relief the Trustee demands in these cases.16 While the Appellees allege that there 

are conflicts, we merely assume without deciding that these conflicts exist.17 

           Prescriptive  comity  “guides  our  interpretation  of  statutes  that  might 

otherwise be read to apply to [extraterritorial] conduct.” Id. at 1047. The doctrine 




15     In  that  decision,  the  panel  found  a  true  conflict  between  English  and  domestic  law 
because  “the  parties . . . assumed  that . . . English  law  would  dictate  a  different 
distributional outcome than would United States law.” Id. 
  The district court found that BVI courts had “already determined that Fairfield Sentry 
16

could not reclaim transfers made to its customers under certain common law theories” 
and found this conclusion in conflict with the relief the Trustee now demands. SIPC I, 513 
B.R. at 232. The Trustee disputes this finding. We decline to decide whether this allegation 
establishes a true conflict between domestic and foreign law. 
   These  consolidated  appeals  involve  hundreds  of  Appellees  that  invested  with 
17

numerous  feeder  funds,  each  involved  in  its  own  dispute  below.  Whether  domestic 
adjudication  would  conflict  with  foreign  adjudication  may  turn  on  different  facts  in 
different cases. The parties did not adequately brief us on how we should analyze these 
distinctions under our comity precedent. We therefore decline to address the issue. 
                                                     
                                                     
                                                     
                                                   32
does  not  require  clear  evidence  that  a  statute  does  not  reach  extraterritorial 

conduct.  Id.  Rather,  the  doctrine  is  “simply  a  rule  of  construction”  and  “has  no 

application where Congress has indicated otherwise.” Id. 

       Comity  in  bankruptcy  proceedings  is  “especially  important”  for  two 

reasons.  Id.  at  1048.  “First,  deference  to  foreign  insolvency  proceedings  will,  in 

many  cases,  facilitate  ‘equitable,  orderly,  and  systematic’  distribution  of  the 

debtor’s assets.” Id. (quoting Cunard S.S. Co. v. Salen Reefer Servs. AB, 773 F.2d 452, 

458 (2d Cir. 1985)). “Second, Congress explicitly recognized the importance of the 

principles of international comity in transnational insolvency situations when it 

revised the bankruptcy laws.” Id. (citing 11 U.S.C. § 304 (repealed 2005)). In light 

of  these  considerations,  “U.S.  courts  should  ordinarily  decline  to  adjudicate 

creditor  claims  that  are  the  subject  of  a  foreign  bankruptcy  proceeding,”  Altos 

Hornos,  412  F.3d  at  424,  because  “[t]he  equitable  and  orderly  distribution  of  a 

debtor’s  property  requires  assembling  all  claims  against  the  limited  assets  in  a 

single  proceeding,” id.  (brackets  in  original)  (quoting  Finanz  AG  Zurich  v.  Banco 

Economico S.A., 192 F.3d 240, 246 (2d Cir. 1999)). 

       To enforce these principles, In re Maxwell announced a choice‐of‐law test. 

This test “takes into account the interests of the United States, the interests of the 
                                               
                                               
                                               
                                             33
foreign  state,  and  those  mutual  interests  the  family  of  nations  have  in  just  and 

efficiently functioning rules of international law.” In re Maxwell, 93 F.3d at 1048. 

       The United States has a compelling interest in allowing domestic estates to 

recover  fraudulently  transferred  property.  The  prospect  of  recovery  assures 

creditors  and  investors  that  they  will  receive  their  fair  share  of  property  in  the 

event  an  American  entity  enters  into  bankruptcy  or  liquidation.  Providing  this 

safeguard is an important goal of the Bankruptcy Code’s avoidance and recovery 

provisions.  See,  e.g.,  Universal  Church  v.  Geltzer,  463  F.3d  218,  224  (2d  Cir.  2006) 

(noting  that  a  result  that  would  undermine  § 548(a)(2)’s  avoidance  provision 

“would be absurd because it would defeat the entire purpose of allowing trustees 

to  protect  and  enhance  the  estate  by  avoiding  [unlawful]  transfers”).  These 

features consequently benefit the American economy by making domestic entities 

more  attractive  to  creditors  and  investors.  Protecting  these  individuals,  and 

therefore protecting our securities market, are the key purposes of SIPA. See In re 

Madoff Securities, 654 F.3d at 235. 

       When  a  debtor  in American  courts  is  also  in  liquidation  proceedings  in  a 

foreign court, the foreign state has at least some interest in adjudicating property 

disputes. In appropriate cases, that interest will trump our own. See In re Maxwell, 
                                                 
                                                 
                                                 
                                               34
93 F.3d at 1052. But no such parallel proceedings exist here—the feeder funds, not 

Madoff Securities, are the debtors in the foreign courts.18 And the absence of such 

proceedings seriously diminishes the interest of any foreign state in our resolution 

of the Trustee’s claims.19 

        The  only  foreign  jurisdictions  potentially  interested  in  these  disputes  are 

those where a feeder fund that served as an initial transferee is in liquidation. But 

these interests are not compelling. Although “U.S. courts should ordinarily decline 



  We agree with Judge Batts, who employed similar reasoning in declining to dismiss 
18

class actions brought by Kingate investors against managers, consultants, administrators, 
and auditors associated with Kingate on adjudicative comity grounds: 
        Although  Defendants  are  correct  that  under  Second  Circuit  law,  foreign 
        bankruptcy  proceedings  are  generally  given  extra  deference, . . .  it  is  the 
        [Kingate] Funds, rather than the Defendants, who are in liquidation in BVI 
        and Bermuda. Thus, it is not clear that the normal justification for deferring 
        to  foreign  bankruptcy  proceedings,  to  allow  “equitable  and  orderly 
        distribution  of  a  debtor’s  property,”  would  apply  under  these 
        circumstances. 
In re Kingate Mgmt. Ltd. Litig., 09‐5386 (DAB), 2016 WL 5339538, at *35 (S.D.N.Y. Sept. 21, 
2016)  (citations and  footnote omitted), affirmed,  No. 16‐3450,  2018 WL 3954217 (2d  Cir. 
Aug. 17, 2018). 
19  In re  Maxwell itself emphasized the importance  of parallel  foreign  proceedings  to  its 
holding. See 93 F.3d at 1052 (“In the present case, in which there is a parallel insolvency 
proceeding taking place in another country, failure to apply § 547 and § 502(d) does not 
free creditors from the constraints of avoidance law, nor does it severely undercut the 
policy  of  equal  distribution. . . . [But]  a  different  result  might  be  warranted  were  there  no 
parallel proceeding [abroad]—and, hence, no alternative mechanism for voiding preferences . . . .” 
(emphasis added)). 
                                                     
                                                     
                                                     
                                                   35
to  adjudicate  creditor  claims  that  are  the  subject  of  a  foreign  bankruptcy 

proceeding,”  Altos  Hornos,  412  F.3d  at  424,  the  Trustee  is  not  a  creditor  and  his 

claims are not the subject of a foreign bankruptcy or liquidation proceeding, see 

SIPC II, 2016 WL 6900689, at *12 (“[T]here are no parallel foreign avoidance actions 

in which the Trustee seeks to recover from the Subsequent Transferees.”). 

       Nor  is  the  Trustee  duplicating  the  liquidations  of  the  feeder  funds.  The 

proceedings have different means and goals. The Trustee’s task is tracing property 

of  the  estate  to  net  winners  among  the  feeder  funds’  investors.  But  the  feeder 

funds’ liquidations proceed under those funds’ organizing documents, which are 

unlikely to discriminate between net winners and net losers. 

       Further,  we  defer  to  foreign  liquidation  proceedings  because  “[t]he 

equitable and orderly distribution of a debtor’s property requires assembling all 

claims against the limited assets in a single proceeding.” Altos Hornos, 412 F.3d at 

424  (quoting  Finanz  AG,  192  F.3d  at  246).  This  rationale  makes  sense  where  a 

creditor, unable to recover against a debtor in foreign court, attempts to do so in 

our courts. But in these cases, domestic law is also concerned with “equitable and 

orderly distribution”—of the Madoff Securities estate. Consolidating the Trustee’s 

claims in federal court is more “equitable and orderly” than forcing him to litigate 
                                                
                                                
                                                
                                              36
different claims in different countries. SIPA and the Bankruptcy Code envision a 

unified  proceeding,  and  we  would  frustrate  this  goal  if  we  limited  the  reach  of 

§ 550(a) in these actions. 

       This  is  not  to  say  the  nations  adjudicating  the  feeder  funds’  liquidations 

have  no  interest  in  these  disputes.  Those  nations  may  wish  to  ensure  that  the 

feeder funds’ creditors can recover as much property as possible.  If the Trustee 

succeeds in these recovery actions, his success might frustrate the efforts of those 

entities’ trustees to recover the same property in foreign court. 

       But those are not the comity concerns our precedent discusses in explaining 

when and why the Bankruptcy Code should give way to foreign law. Nor do we 

find  them  compelling  enough  to  limit  the  reach  of  a  federal  statute  that  would 

otherwise apply here. The Bankruptcy Code gives us no reason to think Congress 

would  have  decided  that  trustees  looking  to  recover  property  in  domestic 

proceedings  are  out  of  luck  when  trustees  in  foreign  proceedings  may  be 

interested  in  recovering  the  same  property.  In  fact,  § 550(a)(2)  suggests  the 

opposite:  that  by  allowing  trustees  to  recover  property  from  even  remote 

subsequent  transferees,  Congress  wanted  these  claims  resolved  in  the  United 

States, rather than through piecemeal proceedings around the world. 
                                              
                                              
                                              
                                            37
       We therefore hold that the United States’ interest in applying its law to these 

disputes outweighs the interest of any foreign state. Prescriptive comity poses no 

bar  to  recovery  when  the  trustee  of  a  domestic  debtor  uses  § 550(a)  to  recover 

property  from  a  foreign  subsequent  transferee  on  the  theory  that  the  debtor’s 

initial transfer of that property from within the United States is avoidable under 

§ 548(a)(1)(A), even if the initial transferee is in liquidation in a foreign nation. 

       The lower courts, erroneously focusing on the subsequent transfer, found 

that  the  jurisdictions  adjudicating  the  feeder  funds’  liquidations  had  a  greater 

interest in resolving these disputes than the United States. The bankruptcy court, 

for example, concluded that “[t]he United States has no interest in regulating the 

relationship between the [feeder funds] and their investors or the liquidation of 

the [feeder funds] and the payment of their investors’ claims.” SIPC II, 2016 WL 

6900689,  at  *14.  It  did  so  by  assuming  “[t]he  United  States’  interest  is  purely 

remedial; the Bankruptcy Code allows the Trustee to follow the initial fraudulent 

transfer into the hands of a subsequent transferee.” Id. 

       This  conclusion  rests  on  incorrect  premises:  that  we  should  look  only  to 

§ 550(a), assume the United States has purely remedial interests, and focus on the 

subsequent  transfer  of  property.  As  we  have  explained,  § 548(a)(1)(A)  informs 
                                              
                                              
                                              
                                            38
§ 550(a)’s  focus  in  these  actions.  That  focus  is  on  regulating  and  remedying  a 

debtor’s fraudulent transfer of property, and this means the relevant transfer is the 

debtor’s initial transfer. The domestic nature of those transfers, and our nation’s 

compelling interest in regulating them, tips the scales of In re Maxwell’s choice‐of‐

law test in favor of domestic adjudication.  

       The district court found that “investors in these foreign funds had no reason 

to expect that U.S. law would apply to their relationships with the feeder funds.” 

SIPC  I,  513  B.R.  at  232.  But  the  court’s  premise  is  inaccurate.  U.S.  law  is  not 

regulating the investors’ relationships with the feeder funds. It is regulating the 

debtor’s  property  transfers  to  the  feeder  funds.  Although  regulating  these 

transfers  with  recovery  actions  will  affect  the  subsequent  transferees,  that 

consequence should not unfairly surprise them. When these investors chose to buy 

into  feeder  funds  that  placed  all  or  substantially  all  of  their  assets  with  Madoff 

Securities, they knew where their money was going. 

       Finally, the district court observed that “the defendants here have no direct 

relationship”  with  Madoff  Securities.  Id.  But  the  reason  § 550(a)(2)’s  tracing 

provision applies to subsequent transferees is ensuring that a trustee can recover 

from entities with no direct relationship to the debtor. If the directness of a transfer 
                                                
                                                
                                                
                                              39
were relevant to a trustee’s ability to recover property under § 550(a)(2), we cannot 

see  how  a  trustee  could  ever  recover  property  from  any  subsequent  transferee, 

foreign or domestic. 

      In  sum,  we  find  that  prescriptive  comity  considerations  do  not  limit  the 

reach of the Bankruptcy Code provisions in these actions. 

                                   CONCLUSION 

      We  VACATE  the  bankruptcy  court’s  judgments  dismissing  these  actions 

and REMAND for further proceedings consistent with this opinion. 




                                             
                                             
                                             
                                           40